             Case 3:18-cv-00189-LPR Document 79 Filed 09/09/21 Page 1 of 10




                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                       NORTHERN DIVISION

JAYLIN BONDS AND HOLLY PRICE,
Each Individually and on Behalf of
All Others Similarly Situated                                                                          PLAINTIFFS

v.                                        Case No.: 3:18-CV-00189-LPR

LANGSTON COMPANIES, INC.                                                                               DEFENDANT

                                                        ORDER

           The Plaintiffs brought this collective action under the Fair Labor Standards Act (FLSA).1

This Court entered an Order Approving Liability Settlement of the FLSA Claims, which awarded

Plaintiffs $20,000.2 Now before the Court is Plaintiffs’ Motion for Costs and Attorneys’ Fees and

Brief in Support seeking $40,264.25 in fees and $3,149.03 in costs.3 This motion is GRANTED

in part and DENIED in part. Based on the reasoning below, the Court awards $20,183.00 in fees

and $3,149.03 in costs.

                                                   BACKGROUND

           Named Plaintiff Jaylin Bonds filed this suit alleging that Langston Companies, Inc.

(“Langston”) short-changed its employees by improperly rounding the time that they worked in

violation of the FLSA.4 Named Plaintiff Holly Price joined the case asserting the same FLSA

claim.5       Prior to reaching a settlement agreement, Plaintiffs filed a variety of preliminary

documents including a Motion for Conditional Certification, several Consents to Join, a Pretrial


1
  Other claims were asserted in the Original and Amended Complaints, Docs. 1 and 19, but only the FLSA claims are
relevant to this Motion for Attorneys’ Fees and Costs.
2
 Ex. 1 to Joint Mot. to Approve Settlement (Doc. 69-1) at 7; Order Approving Joint Mot. to Approve Settlement (Doc.
73).
3
    Pls.’ Mot. for Costs and Att’ys’ Fees (Doc. 74); Pls.’ Br. in Supp. of its Mot. for Costs and Att’ys’ Fees (Doc. 75).
4
    Compl. (Doc. 1).
5
    First Am. Compl. (Doc. 19).
             Case 3:18-cv-00189-LPR Document 79 Filed 09/09/21 Page 2 of 10




Disclosure Sheet, and a Trial Brief.6 At the parties’ request, this Court approved their settlement

agreement, which awarded Plaintiffs $20,000.7

           Now, Plaintiffs’ counsel, Sanford Law Firm (SLF), has filed this motion seeking

$40,264.25 in attorneys’ fees and $3,149.03 in costs for its work performed in this case. SLF

relied on the lodestar method to calculate the fees to which SLF claims it is entitled.8 SLF seeks

fees for the following activities: Case Management ($1,009.00 for 4.80 hours); Client

Communication ($6,051.00 for 29.90 hours); Collective Action Management ($2,260.00 for 15.80

hours); Complaint/Summons/Service ($340.50 for 1.40 hours); Court Communication ($266.50

for 1.10 hours); Deposition Related ($4,750.00 for 21.40 hours); Discovery ($2,530.50 for 14.70

hours); Fee Petition ($3,520.00 for 12.80 hours); Hearing ($207.00 for 0.60 hour); In-House

Conferences ($7,720.00 for 31.80 hours); Motion for Certification ($2,484.25 for 10.65 hours);

Opposing Counsel Communication ($3,340.00 for 13.90 hours); Settlement Related ($3,802.50

for 17.00 hours); and Trial Preparation ($1,983.00 for 8.60 hours).9 SLF also requests $3,149.03

in costs including postage, online research, court fees, and travel expenses.10

           Langston opposes SLF’s motion, arguing that SLF overstated the time and expense of

drafting, overstaffed the case, held excessive “in-house conferences,” charged too high of an

hourly rate, provided vague descriptions for its entries, and included staff work that is not




6
    Pls.’ Mot. to Certify Class (Doc. 7); Pretrial Disclosure Sheet (Doc. 64); Trial Br. (Doc. 65).
7
 Joint Mot. to Approve Settlement (Doc. 69); Ex. 1 to Joint Mot. to Approve Settlement (Doc. 69-1); Order Approving
Joint Mot. to Approve Settlement (Doc. 73).
8
 SLF applied its own reductions to the overall time billed. Pls.’ Mot. for Costs and Att’ys’ Fees (Doc. 74) at 3. Good.
Lawyers are ethically obligated not to include unjustified hours in their attorneys’ fees ask. This self-imposed
reduction has no bearing on the Court’s ultimate fee determination in this case. The Court will only consider the final
number requested by SLF.
9
    Pls.’ Br. in Supp. of Mot. for Att’ys’ Costs and Fees (Doc. 75) at 16.
10
     Ex. 3 to Pls.’ Mot. for Att’ys’ Costs and Fees (Doc. 74-3).

                                                             2
              Case 3:18-cv-00189-LPR Document 79 Filed 09/09/21 Page 3 of 10




compensable.11 Langston also objects to SLF’s request for costs related to making copies for

notice mailing and TLO searches.12

                                                    DISCUSSION

            Under the FLSA, a court “shall, in addition to any judgment awarded to the plaintiff or

plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant, and costs of the action.”13

To determine a reasonable attorneys’ fees award, the Eighth Circuit directs district courts to use

the lodestar method wherein the number of hours reasonably expended on litigation is multiplied

by a reasonable hourly rate.14 The resulting product serves as the lodestar—a starting point that

may be adjusted “upward or downward on the basis of the results obtained.”15

            The court should reduce the lodestar to “‘exclude hours that were not reasonably expended

from its calculations.’”16 A court “‘also may consider other factors identified in Johnson v.

Georgia Highway Express, Inc., 488 F.2d 714, 717–719 [(5th Cir. 1974)].’”17 The Johnson factors

include:

            (1) the time and labor required; (2) the novelty and difficulty of the questions; (3)
            the skill requisite to perform the legal service properly; (4) the preclusion of other
            employment by the attorney due to acceptance of the case; (5) the customary fee;
            (6) whether the fee is fixed or contingent; (7) time limitations imposed by the client
            or the circumstances; (8) the amount involved and the results obtained; (9) the
            experience, reputation, and ability of the attorneys; (10) the “undesirability” of the
            case; (11) the nature and length of the professional relationship with the client; and
            (12) awards in similar cases.18


11
     Def.’s Opp’n to Pls.’ Mot. for Att’ys’ Costs and Fees (Doc. 76).
12
     Id. at 19 n.19.
13
     29 U.S.C. § 216(b).
14
     Vines v. Welspun Pipes Inc., No. 20-2168, 2021 WL 3640219, at *4 (8th Cir. Aug. 18, 2021).
15
   Dean v. Bradford Estates, LLC, No. 4:19-CV-00748-BSM, 2020 WL 8642227, at *1 (E.D. Ark. Nov. 24, 2020)
(citing Wheeler v. Missouri Highway & Transp. Comm’n, 348 F.3d 744, 754 (8th Cir. 2003)).
16
     Vines, 2021 WL 3640219, at *4 (quoting Childress v. Fox Assocs., LLC, 932 F.3d 1165, 1172 (8th Cir. 2019)).
17
     Vines, 2021 WL 3640219, at *4 (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 n.9 (1983)).
18
     Hensley, 461 U.S. at 430 n.3.

                                                            3
             Case 3:18-cv-00189-LPR Document 79 Filed 09/09/21 Page 4 of 10




When calculating the lodestar, “a district court maintains substantial discretion in deciding the

number of hours to be awarded to the prevailing party’s lawyers”19 and “‘will not be reversed

absent an abuse of discretion.’”20

           The parties here don’t dispute that Plaintiffs prevailed in this case pursuant to the settlement

agreement and their attorneys are therefore entitled to reasonable attorneys’ fees and costs. The

question is whether the amounts claimed by SLF are reasonable. SLF asks for $40,264.25 in

attorney’s fees and $3,149.03 in costs.21 Defendant says the award of fees should be reduced by

at least half and the award of costs by about a quarter.22

       A. Reasonable hourly rate

           For hourly rates, SLF requests $345 an hour for Josh Sanford; $275 an hour for Anna

Stiritz; $275 an hour for Vanessa Kinney; $225 an hour for Daniel Ford; $225 an hour for Stacy

Gibson; $200 an hour for April Rhéaume; $175 an hour for Thomas Odom; $100 an hour for

Paralegal; $100 an hour for Law Clerk; and $60 an hour for Staff.23 Defendant argues that these

hourly rates should be significantly lower.24

            “As a general rule, a reasonable hourly rate is the prevailing market rate, that is, ‘the

ordinary rate for similar work in the community where the case has been litigated.’”25 In the case

at bar, the requested hourly rates for the attorneys and law clerk exceed the prevailing market rate.




19
     Dean, 2020 WL 8642227, at *1 (citing Fires v. Heber Springs Sch. Dist., 565 F. App’x 573, 576 (8th Cir. 2014)).
20
  Ghess v. Kaid, No. 2:19-CV-00021-KGB, 2021 WL 3891561, at *2 (E.D. Ark. Aug, 31, 2021) (quoting Hanig v.
Lee, 415 F.3d 822, 825 (8th Cir. 2005)).
21
     Pls.’ Mot. for Att’ys’ Costs and Fees (Doc. 74) at 3.
22
     Def.’s Opp’n to Pls.’ Mot. for Att’ys’ Costs and Fees (Doc. 76) at 19 n.19.
23
     Pls.’ Br. in Supp. of Mot. for Att’ys’ Costs and Fees (Doc. 75) at 11.
24
     Def.’s Opp’n to Pls.’ Mot. for Att’ys’ Costs and Fees (Doc. 76) at 15–16.
25
 Beauford v. ActionLink, LLC, No. 4:12-CV-00139-JLH, 2014 WL 183904, at *3 (E.D. Ark. Jan. 15, 2014) (quoting
Moysis v. DTG Datanet, 278 F.3d 819, 828 (8th Cir. 2002)).

                                                             4
             Case 3:18-cv-00189-LPR Document 79 Filed 09/09/21 Page 5 of 10




Judges in the Eastern and Western Districts of Arkansas routinely reject as unreasonable hourly

rates of $300+ for Mr. Sanford and $200+ for more junior attorneys.26 Based on its experience

and knowledge of the local market and this District’s precedent, the Court finds the following rates

to be reasonable: $250 an hour for Sanford and Stiritz; $175 for Kinney, Gibson, and Ford; $150

for Rhéaume and Odum. The Court also rejects the billing rate of $100 per hour for law clerks.

The customary rate charged for such services is $25.00 per hour.27

       B. Reasonable number of hours worked

       SLF claims that it is entitled to fees for 184.45 hours of work performed by its attorneys and

staff in this case.28 Defendant objects that SLF (1) overstated the time and expense of drafting; (2)

overstaffed the case and billed for too many “in-house conferences;” (3) improperly billed for staff

work; (4) and provided vague entries.29 The Court addresses each objection in turn.

           1. Overstated the time and expense of drafting

           Defendant argues that SLF only submitted three substantive filings of any significance that

are eligible for fees: the original Complaint, the Motion for Conditional Certification, and the




26
   Vines v. Welspun Pipes, Inc., No. 4:18-CV-00509-BRW, slip op. at 9–10 (E.D. Ark. Sept. 8, 2021) (holding $250
as a reasonable hourly rate for Sanford and Stiritz; $175 for Kinney and Gibson; $150 for Ford and Rhéaume); Ghess,
WL 3891561 at *4 (reducing the following hourly rates by 25 percent: $325 for Sanford and $225 for Kinney); Skender
v. Eden Isle Corp., No. 4:20-CV-00054-BRW, WL 2964991, at *4 (E.D. Ark. July 14, 2021) (awarding $250 an hour
instead of the requested $383); Smith v. Om Purshantam, LLC, No. 4:18-CV-00797-KBG, 2021 WL 1230468, at *3
(E.D. Ark. Mar. 31, 2021) (rejecting Mr. Sanford’s requested $325 hourly rate as the prevailing market rate for wage-
and-hour cases in the Eastern District of Arkansas); Aubrey v. Zamam, LLC, No. 4:17-CV-00446-JLH, slip op. at 2
(E.D. Ark. Nov. 29, 2018) (finding $275 instead of the requested $325 as a reasonable hourly rate for Mr. Sanford);
Perez v. Mian Enters., Inc., No. 2:17-CV-02162, 2018 WL 10394810, at *2 (W.D. Ark. Oct. 26, 2018) (determining
a reasonable hourly rate for Mr. Sanford to be $275 instead of the requested $325).
27
  Bryan v. Mississippi Cty., No. 3:18-CV-00130-DPM, 2020 WL 9048650, at *2 (E.D. Ark. May 12, 2020) (reducing
the hourly rate for law clerks to $25); Murdock v. McNair, No. 5:17-CV-05225, 2018 WL 6314569, at *2 (W.D. Ark.
Dec. 3, 2018) (same).
28
     Ex. 2 to Pls.’ Mot. for Att’ys’ Costs and Fees (Doc. 74-2) at 6.
29
     Def.’s Opp’n to Pls.’ Mot. for Att’ys’ Costs and Fees (Doc. 76) at 9–19.

                                                             5
             Case 3:18-cv-00189-LPR Document 79 Filed 09/09/21 Page 6 of 10




Motion for Attorney Fees and Costs.30 SLF billed 24.85 hours for these filings.31 Langston claims

that SLF repurposed these filings from other cases, making only cosmetic changes to them.32

           The 1.40 hours billed for the original Complaint is reasonable. But the Court agrees that

the time billed to prepare the Motion for Certification (10.65 hours) is excessive given SLF’s

extensive experience litigating FLSA cases and preparing related motions.33 This was a fairly run-

of-the-mill case. SLF’s filings were not complex and they bear a fair resemblance to SLF’s filings

in prior cases. The sheer number of FLSA cases litigated by SLF means that drafting these

documents should have taken much less time than the amount billed. Additionally, the 12.80 hours

billed to prepare the Motion for Attorneys’ Fees and Costs is too high. This is especially true

considering a substantial portion of that time was spent adjusting SLF’s billing spreadsheet that

has nearly 1,400 entries, many of which SLF voluntarily deducted recognizing that they were

unreasonable. Maintaining such a large spreadsheet with unnecessary entries wastes time, which

Langston doesn’t have an obligation to cover.

           After reviewing the time records line by line, the Court concludes that only 12.40 hours (5

hours for the Motion for Attorneys’ Fees and Costs, 6 hours for the Motion for Certification, and

1.40 hours for the Complaint) may reasonably be included in the lodestar calculation for these

filings.34



30
     Compl. (Doc. 1); Pls.’ Mot. to Certify Class (Doc. 7); and Pls.’ Mot. for Att’ys’ Costs and Fees (Doc. 74).
31
     Pls.’ Br. in Supp. of Mot. for Att’ys’ Costs and Fees (Doc. 75) at 16.
32
     Def.’s Opp’n to Pls.’ Mot. for Att’ys’ Costs and Fees (Doc. 76 ) at 10.
33
   Ex. 2 to Pls.’ Mot. for Att’ys’ Costs and Fees (Doc. 74-2) at 2 ¶ 9 (“There is no group of attorneys within 1,000
miles of Little Rock who have experience comparable to Sanford Law Firm in wage litigation.”); Davis v. Klenk, No.
3:12-CV-115-DPM, 2012 WL 5818158, at *2 (E.D. Ark. Nov. 15, 2012) (reducing attorneys’ fees because the time
billed to create a form complaint and a mostly recycled fee motion was too high).
34
  Considering judges in other cases have only awarded three hours for similar filings, this is a generous award that
credits SLF more than enough time for drafting these filings. Smith, 2021 WL 1230468, at *5 (reducing SLF’s fee
petition request for 10.3 hours by 75 percent); Hill-Smith v. Silver Dollar Caberet, Inc., No. 5:20-CV-5051, 2020
WL 4741917, at *3 (W.D. Ark. Aug 14, 2020) (reducing SLF’s fee petition request for 5 hours to 3 hours).

                                                             6
             Case 3:18-cv-00189-LPR Document 79 Filed 09/09/21 Page 7 of 10




           2. Overstaffed the case and excessive “in-house conferences”

           Given the straight-forward nature of Plaintiffs’ FLSA claims, Defendant argues that two

moderately experienced attorneys instead of the ten that were employed in this case would’ve been

sufficient.35 Defendant further argues that having numerous lawyers on the case contributed to an

excessive amount of time billed for “in-house conferences.”36 While the Court understands how

having many lawyers on a single case can be strategic—each may have their own unique expertise

like SLF claims—staffing ten attorneys on a case will inevitably lead to significant inefficiencies

and unnecessary and duplicative work.37 SLF can’t pass costs incurred as a result of overstaffing

on to Langston.38

           After reviewing the time entries line by line, the Court concludes that the best way to

account for inefficient use of time as a result of overstaffing (including unnecessary “in-house

conferences”) is to make a 10% reduction of total time expended when calculating the lodestar.39




35
     Def.’s Opp’n to Pls.’ Mot. for Att’ys’ Costs and Fees (Doc. 76) at 12–13.
36
     Id. at 13–15.
37
  Hill-Smith, WL 4741917, at *3 (“The Sanford Law Firm may choose to have Mr. Sanford personally oversee every
aspect of run-of-the-mill motion practice requiring no court appearance, but it will not be permitted to pass the
associated costs of doing so on to Defendants.”); Beasley v. Macuil’s Tire & Serv. Ctr., LLC, No. 4:19-CV-00471,
2020 WL 3472556, at *2 (E.D. Ark. June 25, 2020) (“The time records are replete with instances of objectionable
billing practices, including an excess of intraoffice communications, duplicate documents reviews by multiple
lawyers, billing at lawyers’ rates for clerical work, etc.”); Dean, 2020 WL 8642227, at *2 (“SLF’s billing spreadsheet
shows that eleven different lawyers, as well as five support staff members, worked on this fairly routine case . . . .
SLF may consider it prudent to tightly manage its associates, but defendants will not be forced to bear the cost of that
approach.”); Murdock, 2018 WL 6314569, at *2 (awarding fees for only two out of nine attorneys who submitted
billable time).
38
     Id.
39
 This 10% reduction is an extremely modest haircut for what are serious overstaffing problems. The Court
would’ve been well within its range of discretion to discount a more significant amount than 10%.

                                                            7
             Case 3:18-cv-00189-LPR Document 79 Filed 09/09/21 Page 8 of 10




           3. Improperly billed for staff time

           Defendant complains that staff work is clerical work rather than legal work and therefore

is not compensable.40            Because the Court agrees, it excludes staff time from the lodestar

calculation.41

           4. Time entries are vague

           Defendant claims that SLF’s vague time entries make it impossible to determine whether

compensable value was added.42 The Court finds SLF’s descriptions to be sufficient to determine

whether the entries are reasonable with one exception—client communications. SLF requested

$6,051.00 in fees for client communications, which makes up 15% of its total fee request.

However, SLF redacted the description for every single client communication leaving the Court

with no way to evaluate these entries. While the Court appreciates the importance of maintaining

confidentiality, SLF’s redactions make it impossible for the Court to determine the reasonableness

of the entries. As a result, the Court has excluded these requested fees from the lodestar.43

       C. Lodestar calculation and discount
       The lodestar calculation in this case is $20,183.00. The Court calculated this amount by

multiplying the number of hours expended by SLF’s lawyers, law clerks, and paralegals times the

reasonable hourly rates for those persons. After deducting overstated time for drafting (12.45

hours) as discussed in section B(1), staff time (10.50 hours) as discussed in section B(3), and client

communications (29.90 hours) as discussed in B(4), the total hours expended come to 131.60


40
     Def.’s Opp’n to Pls.’ Mot. for Att’ys’ Costs and Fees (Doc. 76) at 17–18.
41
   Smith, 2021 WL 1230468, at *5 (“Secretaries’ salaries come within a firm’s overhead. Secretarial work on a case
should not be billed to a client, nor to an opposing party in a fee-shifting case.”) (quoting Beauford, 2014 WL 183904,
at *4).
42
     Def.’s Opp’n to Pls.’ Mot. for Att’ys’ Costs and Fees (Doc. 76) at 18–19.
43
   SLF may, if it chooses, file a motion for reconsideration with unredacted descriptions (filed ex parte and under seal)
for its time spent on client communications. If it does so, the Court will re-evaluate this category. Wheeler, 348 F.3d
at 754 (“The onus is on the party seeking the award to provide evidence of the hours worked and the rate claimed.”).

                                                            8
          Case 3:18-cv-00189-LPR Document 79 Filed 09/09/21 Page 9 of 10




hours. This total is further discounted by 10% to account for the overstaffing problems (including

excessive “in-house conferences”), which leaves 118.44 hours. The total time expended is divvied

up proportionally44 as follows:


 Billed By                     Time Expended                 Hourly Rate                   Fees Awarded
 Anna Stiritz                  0.82                          $250                          $205.00
 Josh Sanford                  13.38                         $250                          $3,345.00
 Vanessa Kinney                8.72                          $175                          $1,526.00
 Stacy Gibson                  2.25                          $175                          $393.75
 Daniel Ford                   67.68                         $175                          $11,844.00
 April Rhéaume                 13.69                         $150                          $2,053.50
 Thomas Odum                   1.16                          $150                          $174.00
 Law Clerk                     5.79                          $25                           $144.75
 Paralegal                     4.97                          $100                          $497.00
 Grand Total                   118.4645                                                    $20,183.00


Pursuant to this calculation, the lodestar in this case is $20,183.00. Given the monetary award to

Plaintiffs under the settlement agreement and the run-of-the-mill nature of this case, the Court

finds this amount of attorneys’ fees to be reasonable. So, no further discount is necessary.

Certainly, no enhancement is necessary.




44
  Time is divided proportionally based on the table provided in SLF’s Brief in Support of its Motion for Attorneys’
Fees and Costs. Pls.’ Br. in Supp. of Mot. for Att’ys’ Costs and Fees (Doc. 75) at 11. Here’s a step-by-step
explanation as to how the Court divvied up the time. First, the Court determined the total number of hours billed by
Anna Stiritz, Josh Sanford, Vanessa Kinney, Stacy Gibson, Daniel Ford, April Rhéaume, Thomas Odum, law clerk,
and paralegal. That sum was 173.95 hours. Second, the Court calculated the percentage of hours that SLF billed for
each person. For example, SLF billed 99.40 hours for Daniel Ford, which is 57.14% (99.40/173.95 x 100 = 57.14)
of the total time billed. The Court calculated the following percentages: Anna Stiriz (0.69%); Josh Sanford
(11.30%); Vanessa Kinney (7.36%); Stacy Gibson (1.90%); Daniel Ford (57.14%); April Rhéaume (11.56%);
Thomas Odum (0.98%); Law Clerk (4.89%); and Paralegal (4.20%). Third, the Court multiplied each person’s
percentage by the 118.44, the total number of hours expended that the Court determined was reasonable. Fourth, it
multiplied each person’s adjusted number of hours expended by the hourly rate that the Court determined was
reasonable to determine the fees awarded. Fifth, it added up each fee award to determine a grand total.
45
  The Court rounded up to the nearest hundredth when calculating the time expended, which explains the 0.02
discrepancy between 118.46 and 118.44.

                                                         9
            Case 3:18-cv-00189-LPR Document 79 Filed 09/09/21 Page 10 of 10




       D. Costs
       SLF seeks $3,149.03 in costs.46 Defendant objects that the cost of copies is excessive and the

TLO searches were unnecessary.47 The Court disagrees. Given the demands of this collective

action case, the costs incurred by SLF in this case are reasonable.

                                                   CONCLUSION

           The demands and complexities of this case do not justify the high number of billable hours

claimed by SLF.48 Based on its lodestar calculation, the Court awards SLF $20,183.00 in

attorneys’ fees and $3,149.03 in costs. Plaintiffs’ Motion for Attorneys’ Fees and Costs is

GRANTED in part and DENIED in part.

           IT IS SO ORDERED this 9th day of September 2021.




                                                                  ________________________________
                                                                  LEE P. RUDOFSKY
                                                                  UNITED STATES DISTRICT JUDGE




46
     Ex. 3 to Pls.’ Mot. for Costs and Att’ys’ Fees (Doc. 74-3) at 1–3.
47
     Def.’s Opp’n to Pls.’ Mot. for Att’ys’ Costs and Fees (Doc. 76) at 19 n.19.
48
  On more than one occasion, judges in this District have admonished SLF for ambulance-chasing. Vines, No. 4:18-
CV-00509-BRW, slip op. at 2–3; Murdock, 2018 WL 6314569, at *1. I agree with much of the criticism voiced, but
am unsure that it is aimed at the right target. It is hard to believe that Congress failed to grasp that the FLSA would
result in the precise conduct of which my colleagues complain. It is much easier to believe that Congress was
intentionally encouraging such conduct or at least willing to live with such conduct as the price of supercharging
private enforcement of the FLSA.


                                                            10
